UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-4765 Dreyfus New York AMT-Free Municipal Bond Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 02/28/11 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus New York AMT-Free Municipal Bond Fund February 28, 2011 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.3% Rate (%) Date Amount ($) Value ($) New York88.6% Albany Industrial Development Agency, Civic Facility Revenue (Saint Peter's Hospital of the City of Albany Project) 5.25 11/15/27 4,500,000 4,195,935 Albany Industrial Development Agency, Civic Facility Revenue (Saint Peter's Hospital of the City of Albany Project) 5.25 11/15/32 1,000,000 898,350 Dutchess County Industrial Development Agency, Civic Facility Revenue (Bard College Civic Facility) 5.00 8/1/20 1,000,000 1,040,040 Dutchess County Industrial Development Agency, Civic Facility Revenue (Bard College Civic Facility) 5.00 8/1/22 775,000 794,297 Hempstead Industrial Development Agency, Civic Facility Revenue (Adelphi University Civic Facility) 5.00 10/1/35 1,500,000 1,428,585 Hempstead Local Development Corporation, Revenue (Molloy College Project) 5.70 7/1/29 4,865,000 4,987,841 JPMorgan Chase Putters/Drivers Trust (New York State Dormitory Authority, Revenue (The Rockefeller University)) 5.00 7/1/18 4,000,000 a,b 4,019,000 Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 3,000,000 3,217,770 Long Island Power Authority, Electric System General Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/19 2,375,000 2,537,925 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/25 1,000,000 1,015,590 Metropolitan Transportation Authority, Transportation Revenue 6.50 11/15/28 1,000,000 1,115,940 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/31 3,000,000 2,900,220 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/34 3,000,000 2,838,420 Metropolitan Transportation Authority, Transportation Revenue (Insured; AMBAC) 5.50 11/15/18 7,745,000 8,203,659 New York City, GO 5.38 12/1/20 5,000 5,141 New York City, GO 5.00 8/1/21 2,000,000 2,125,820 New York City, GO 5.00 8/1/22 1,200,000 1,271,100 New York City, GO 5.50 6/1/23 25,000 26,633 New York City, GO 5.25 8/15/24 5,420,000 5,770,511 New York City, GO 5.00 8/1/26 3,565,000 3,701,967 New York City, GO (Prerefunded) 5.38 12/1/11 260,000 c 269,828 New York City, GO (Prerefunded) 5.50 6/1/13 125,000 c 138,514 New York City Educational Construction Fund, Revenue 6.50 4/1/25 3,960,000 4,508,579 New York City Health and Hospitals Corporation, Health System Revenue 5.00 2/15/30 5,000,000 4,810,250 New York City Housing Development Corporation, Capital Fund Program Revenue (New York City Housing Authority Program) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/25 3,465,000 3,528,999 New York City Industrial Development Agency, Civic Facility Revenue (YMCA of Greater New York Project) 5.00 8/1/36 7,500,000 6,580,725 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; Assured Guaranty Municipal Corp.) 7.00 3/1/49 5,000,000 5,459,900 New York City Municipal Water Finance Authority, Water and Sewer System Revenue 5.00 6/15/22 530,000 559,521 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/31 3,000,000 3,063,540 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.25 6/15/40 2,975,000 3,003,649 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.50 6/15/40 2,500,000 2,577,850 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.00 11/1/22 4,000,000 4,260,040 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.00 11/1/25 3,565,000 3,716,513 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.00 11/1/28 2,695,000 2,727,286 New York State Dormitory Authority, Catholic Health Services of Long Island Obligated Group Revenue (Saint Francis Hospital Project) 5.00 7/1/21 5,000,000 5,067,200 New York State Dormitory Authority, FHA-Insured Mortgage Hospital Revenue (Hospital for Special Surgery) 6.00 8/15/38 3,470,000 3,775,638 New York State Dormitory Authority, FHA-Insured Mortgage Hospital Revenue (The New York and Presbyterian Hospital) (Insured; Assured Guaranty Municipal Corp.) 5.25 8/15/27 2,505,000 2,571,858 New York State Dormitory Authority, Health Center Revenue (Guaranteed; SONYMA) 5.00 11/15/19 1,000,000 1,021,220 New York State Dormitory Authority, Insured Revenue (Manhattan College) (Insured; Radian) 5.50 7/1/16 2,975,000 3,024,683 New York State Dormitory Authority, Insured Revenue (New York University) (Insured; AMBAC) 5.00 7/1/32 3,345,000 3,372,797 New York State Dormitory Authority, Mortgage Hospital Revenue (The Long Island College Hospital) (Collateralized; FHA) 6.00 8/15/15 2,240,000 2,329,891 New York State Dormitory Authority, Revenue (Consolidated City University System) 5.63 7/1/16 6,500,000 7,088,250 New York State Dormitory Authority, Revenue (Consolidated City University System) 5.75 7/1/18 2,500,000 2,822,775 New York State Dormitory Authority, Revenue (Consolidated City University System) (Insured; Assured Guaranty Municipal Corp.) 5.75 7/1/18 2,290,000 2,602,196 New York State Dormitory Authority, Revenue (Cornell University) 5.00 7/1/24 4,500,000 4,790,835 New York State Dormitory Authority, Revenue (Cornell University) 5.00 7/1/35 1,500,000 1,510,035 New York State Dormitory Authority, Revenue (Cornell University) 5.00 7/1/35 2,000,000 2,021,440 New York State Dormitory Authority, Revenue (Fordham University) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/33 2,000,000 2,006,580 New York State Dormitory Authority, Revenue (Miriam Osborne Memorial Home) (Insured; ACA) 6.88 7/1/19 2,475,000 2,525,564 New York State Dormitory Authority, Revenue (Mount Sinai Hospital Obligated Group) 5.00 7/1/26 2,000,000 1,996,680 New York State Dormitory Authority, Revenue (Mount Sinai School of Medicine of New York University) 5.50 7/1/25 2,320,000 2,389,391 New York State Dormitory Authority, Revenue (New York Methodist Hospital) 5.25 7/1/33 2,000,000 1,834,960 New York State Dormitory Authority, Revenue (New York State Department of Health) 5.00 7/1/15 3,885,000 4,237,447 New York State Dormitory Authority, Revenue (New York University) 5.00 7/1/34 2,000,000 1,987,600 New York State Dormitory Authority, Revenue (New York University Hospitals Center) 5.25 7/1/24 2,000,000 2,009,480 New York State Dormitory Authority, Revenue (New York University Hospitals Center) 5.50 7/1/25 2,500,000 2,507,050 New York State Dormitory Authority, Revenue (New York University Hospitals Center) 5.00 7/1/26 2,500,000 2,425,575 New York State Dormitory Authority, Revenue (North Shore - Long Island Jewish Obligated Group) 5.00 5/1/25 5,515,000 5,444,629 New York State Dormitory Authority, Revenue (North Shore - Long Island Jewish Obligated Group) 5.50 5/1/37 2,000,000 1,951,080 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.13 12/1/29 1,500,000 1,422,255 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.25 12/1/37 1,500,000 1,384,410 New York State Dormitory Authority, Revenue (Rochester Institute of Technology) 6.00 7/1/33 5,250,000 5,558,963 New York State Dormitory Authority, Revenue (State University Educational Facilities) 5.88 5/15/17 4,060,000 4,677,526 New York State Dormitory Authority, Revenue (Teachers College) 5.00 3/1/24 2,500,000 2,607,675 New York State Dormitory Authority, Revenue (Teachers College) 5.38 3/1/29 2,000,000 2,066,300 New York State Dormitory Authority, Revenue (The Bronx-Lebanon Hospital Center) (LOC; TD Bank) 6.50 8/15/30 4,000,000 4,324,640 New York State Dormitory Authority, Revenue (The New School) 5.25 7/1/30 2,500,000 2,526,500 New York State Dormitory Authority, Revenue (The Rockefeller University) 5.00 7/1/40 4,000,000 4,020,040 New York State Dormitory Authority, South Nassau Communities HR (Winthrop South Nassau University Health System Obligated Group) 5.50 7/1/23 3,475,000 3,505,059 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) 5.00 3/15/19 5,500,000 6,043,455 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.25 2/15/22 2,500,000 2,796,050 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 2/15/26 1,730,000 1,833,125 New York State Energy Research and Development Authority, Gas Facilities Revenue (The Brooklyn Union Gas Company Project) 6.37 4/1/20 5,000,000 5,088,700 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects - Second Resolution Bonds) 5.00 6/15/29 2,470,000 2,580,977 New York State Housing Finance Agency, State Personal Income Tax Revenue (Economic Development and Housing) 5.00 3/15/34 3,575,000 3,553,121 New York State Mortgage Agency, Education Loan Revenue (New York Higher Education Loan Program) 5.25 11/1/20 3,105,000 3,299,187 New York State Mortgage Agency, Mortgage Revenue 5.00 4/1/28 1,500,000 1,597,770 New York State Thruway Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/27 5,000,000 5,105,650 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/25 5,000,000 5,176,150 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/26 2,500,000 2,591,725 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/26 2,500,000 2,606,550 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/27 3,000,000 3,083,760 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 5.00 4/1/19 7,500,000 8,067,375 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 5.00 4/1/22 5,000,000 5,257,000 New York State Thruway Authority, State Personal Income Tax Revenue (Transportation) 5.25 3/15/27 3,000,000 3,165,450 New York State Urban Development Corporation, Correctional Facilities Revenue 5.50 1/1/14 2,170,000 2,313,263 New York State Urban Development Corporation, Correctional Facilities Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 1/1/14 2,135,000 2,290,300 New York State Urban Development Corporation, State Personal Income Tax Revenue (Economic Development and Housing) (Insured; AMBAC) 5.00 12/15/23 2,000,000 2,119,080 New York State Urban Development Corporation, State Personal Income Tax Revenue (State Facilities and Equipment) (Insured; FGIC) (Prerefunded) 5.50 3/15/13 2,450,000 c 2,690,786 New York State Urban Development Corporation, State Personal Income Tax Revenue (State Facilities and Equipment) (Insured; FGIC) (Prerefunded) 5.50 3/15/13 3,000,000 c 3,294,840 Niagara County Industrial Development Agency, Solid Waste Disposal Facility Revenue (American Ref-Fuel Company of Niagara, LP Facility) 5.55 11/15/15 3,470,000 3,509,489 North Country Development Authority, Solid Waste Management System Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 5/15/15 1,680,000 1,818,197 Orange County Industrial Development Agency, Life Care Community Revenue (Glenn Arden, Inc. Project) 5.63 1/1/18 1,515,000 1,316,474 Port Authority of New York and New Jersey (Consolidated Bonds, 142nd Series) 5.00 7/15/23 2,000,000 2,114,320 Port Authority of New York and New Jersey (Consolidated Bonds, 163rd Series) 5.00 7/15/35 5,000,000 4,968,350 Port Authority of New York and New Jersey, Special Project Revenue (JFK International Air Terminal LLC Project) 6.00 12/1/36 2,000,000 1,966,320 Rensselaer County Industrial Development Agency, Civic Facility Revenue (Emma Willard School Project) 5.00 1/1/31 2,000,000 1,981,240 Rensselaer County Industrial Development Agency, Civic Facility Revenue (Emma Willard School Project) 5.00 1/1/36 2,000,000 1,876,840 Rensselaer County Industrial Development Agency, Civic Facility Revenue (Rensselaer Polytechnic Institute Project) 5.00 3/1/36 2,000,000 1,918,720 Schenectady Industrial Development Agency, Civic Facility Revenue (Union College Project) 5.00 7/1/25 2,260,000 2,347,665 Schenectady Industrial Development Agency, Civic Facility Revenue (Union College Project) 5.00 7/1/26 1,380,000 1,416,184 Schenectady Industrial Development Agency, Civic Facility Revenue (Union College Project) 5.00 7/1/31 3,335,000 3,350,274 Suffolk Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6.00 6/1/48 5,000,000 4,111,150 Triborough Bridge and Tunnel Authority, General Purpose Revenue 6.00 1/1/12 705,000 738,784 Triborough Bridge and Tunnel Authority, General Purpose Revenue (Prerefunded) 5.50 1/1/22 2,000,000 c 2,391,140 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/27 1,640,000 1,687,986 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/30 4,655,000 4,733,623 Westchester County Health Care Corporation, Senior Lien Revenue 6.00 11/1/30 1,000,000 994,190 Westchester Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/26 2,000,000 1,683,060 Westchester Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.13 6/1/45 1,200,000 832,968 U.S. Related9.7% Guam Power Authority, Revenue 5.50 10/1/30 1,000,000 946,080 Guam Waterworks Authority, Water and Wastewater System Revenue 5.63 7/1/40 1,000,000 884,710 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 6.00 7/1/38 4,000,000 3,750,240 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/28 2,000,000 1,969,100 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/14 1,000,000 1,045,160 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/39 1,500,000 1,463,940 Puerto Rico Commonwealth, Public Improvement GO (Prerefunded) 5.25 7/1/16 3,045,000 c 3,614,354 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/27 4,000,000 3,859,360 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 3,000,000 2,735,820 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/40 2,000,000 1,744,460 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/25 1,705,000 1,672,895 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 2,500,000 2,313,550 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/39 4,000,000 4,002,640 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 3,000,000 2,999,820 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Note) 5.00 10/1/25 2,500,000 2,467,275 Total Long-Term Municipal Investments (cost $357,417,984) Short-Term Municipal Coupon Maturity Principal Investments1.3% Rate (%) Date Amount ($) Value ($) New York; New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.22 3/1/11 1,700,000 d 1,700,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.22 3/1/11 1,200,000 d 1,200,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.22 3/1/11 1,900,000 d 1,900,000 Total Short-Term Municipal Investments (cost $4,800,000) Total Investments (cost $362,217,984) % Cash and Receivables (Net) .4 % Net Assets % a Collateral for floating rate borrowings. b Security exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2011, this security had a value of $4,019,000 or 1.1% of net assets. c These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. d Variable rate demand note - rate shown is the interest rate in effect at February 28, 2011. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At February 28, 2011, the aggregate cost of investment securities for income tax purposes was $362,217,984. Net unrealized appreciation on investments was $1,070,868 of which $9,301,057 related to appreciated investment securities and $8,230,189 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 28, 2011 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds - 363,288,852 - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Financial futures and options on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended February 28, 2011. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus New York AMT-Free Municipal Bond Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 26, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 26, 2011 By: /s/ James Windels James Windels Treasurer Date: April 26, 2011 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
